            Case 2:20-cv-00655-RSM-BAT Document 11 Filed 07/08/20 Page 1 of 3




 1                                                    Chief District Judge Ricardo S. Martinez

 2
 3
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
10                                  AT SEATTLE
11
12
     HARJIT SINGH,                                   CASE NO. C20-0655 RSM-BAT
13
14                           Petitioner,
                                                     STIPULATION AND ORDER OF
        v
15                                                   DISMISSAL WITH PREJUDICE

16 WILLIAM P. BARR, et al.,
                                                     Noted for Consideration on:
17                           Respondents.            June 24, 2020
18
19
20          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all parties, through
21 their undersigned counsel and respective attorneys of record, now hereby stipulate to the
22 voluntary dismissal with prejudice of the above-captioned action with each party to bear
23 their own fees or costs for the reason that Petitioner Singh was granted asylum at the
24 conclusion of his Immigration Court hearing on June 22, 2020. A copy of the
25 Immigration Court order is attached.
26 //
27 //
28 //


     STIPULATION AND ORDER OF DISMISSAL                               UNITED STATES ATTORNEY
     C20-0655 RSM-BAT - 1                                             700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
          Case 2:20-cv-00655-RSM-BAT Document 11 Filed 07/08/20 Page 2 of 3




1         Respectfully submitted,

2         DATED this 24th day of June, 2020.
3
                                          /s/ Mark B. Nerheim
4                                         MARK B. NERHEIM, WSBA #35345
                                          Law Offices of Mark B. Nerheim
5
                                          600 First Avenue, Suite 529
6                                         Seattle, WA 98104
                                          Phone: 206-228-3672
7
                                          Email: marknerheim@aol.com
8                                         Attorney for Petitioner
9
10
11
                                          BRIAN T. MORAN
12
                                          United States Attorney
13
                                          /s/ Michelle R. Lambert
14
                                          MICHELLE R. LAMBERT, NYS #4666657
15                                        Assistant United States Attorney
                                          United States Attorney’s Office
16
                                          700 Stewart Street, Suite 5220
17                                        Seattle, Washington 98101-1271
                                          Phone: 206-553-7970
18
                                          Email: michelle.lambert@usdoj.gov
19                                        Attorneys for Respondents
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER OF DISMISSAL                        UNITED STATES ATTORNEY
     C20-0655 RSM-BAT - 2                                      700 STEWART STREET, SUITE 5220
                                                                SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
          Case 2:20-cv-00655-RSM-BAT Document 11 Filed 07/08/20 Page 3 of 3




1                                         ORDER
2         IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal
3 is GRANTED. The case is dismissed with prejudice.
4         SO ORDERED.
5
     DATED this 8th      day of    July         , 2020.
6
7
8                                 A
                               RICARDO S. MARTINEZ
9                              CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER OF DISMISSAL                      UNITED STATES ATTORNEY
     C20-0655 RSM-BAT - 3                                    700 STEWART STREET, SUITE 5220
                                                              SEATTLE, WASHINGTON 98101
                                                                     (206) 553-7970
